Case: 2:21-cr-00041-MHW Doc #: 40 Filed: 04/15/21 Page: 1 of 5 PAGEID #: 71

WEL
nicuaph id HAS L
UNITED STATES DISTRICT COURT = ULERK OF &. uRT
SOUTHERN DISTRICT OF OHIO __,
EASTERN DIVISION CAZT APR 15 PH 3: 10
to, iS dde | CCUAT

UNITED STATES OF AMERICA,

Plaintiff,
v.

ERMIAS KESSETE GOLLA,
a/k/a Jim Jim,
a/k/a Juicy,
a/k/a Juice,

ABEL CHAGO,
a/k/a Abe,

DAWIT BEYENE MAMAY,
a/k/a Bengee,

MALIK R.J. CURRY,
a/k/a Looney,
a/k/a Double D,
a/k/a Double Shot

Defendants.

 

 

THE GRAND JURY CHARGES:

COUNT ONE

SOUTHERN 0.57. OHIO
r AST. DIV. COLUMBUS
CASE NO. 2:21-CR-041

JUDGE WATSON
SUPERSEDING INDICTMENT

18 U.S.C. § 924(c)(1)(A)

21 U.S.C. § 841(a)(1)

21 U.S.C. § 841(b)(1)(A)(vi)
21 U.S.C. § 841(b)(1)(A)( viii)
21 U.S.C. § 841(b)(1)(B)(ii)
21 U.S.C. § 846

FORFEITURE

. [Conspiracy to Distribute and Possess with Intent to Distribute
Methamphetamine and Fentany]]

Beginning on an exact date unknown, but at least by in or about August 2020, and

continuing up to and including April 2021, in the Southern District of Ohio and elsewhere, the

defendants, ERMIAS KESSETE GOLLA, a/k/a Jim Jim, a/k/a Juicy, a/k/a Juice, ABEL

CHAGO a/k/a Abe, DAWIT BEYENE MAMAY, a/k/a Bengee, and MALIK R.J. CURRY,

a/k/a Looney, a/k/a Double D, /k/a Double Shot, did combine, conspire, confederate, and agree
Case: 2:21-cr-00041-MHW Doc #: 40 Filed: 04/15/21 Page: 2 of 5 PAGEID #: 72

with each other and others both known and unknown to the Grand Jury, to knowingly,
intentionally, and without authority, distribute and possess with intent to distribute
a. 50 grams or more of methamphetamine, its salts, isomers, and salts of its isomers, a
Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and
841(b)(1)(A)(viii), and
b. 40 grams or more of a mixture and substance containing a detectable amount of N-
phenyl-N-[1-(2-phenyl-ethy])-4-piperidinyl] propenamide (commonly known as
fentanyl), a Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1)

and 841(b)(1)(A)(vi),

all in violation of Title 21, United States Code § 846.

COUNT TWO
[Attempt to Possess with Intent to Distribute Methamphetamine]

On or about October 9, 2020, in the Southern District of Ohio, the defendant, ERMIAS
KESSETE GOLLA aka “Jim Jim”, aka “Juicy”, aka “Juice”, did knowingly and
intentionally attempt to possess with intent to distribute 50 grams or more of methamphetamine,
its salts, isomers, and salts of its isomers, a Schedule II controlled substance, in violation of 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(A), all in violation of 21 U.S.C. § 846.

COUNT THREE
[Possession with Intent to Distribute Methamphetamine and Cocaine]
On or about October 9, 2020, in the Southern District of Ohio, the defendant, ERMIAS

KESSETE GOLLA aka “Jim Jim”, aka “Juicy”, aka “Juice”, did knowingly and
Case: 2:21-cr-00041-MHW Doc #: 40 Filed: 04/15/21 Page: 3 of 5 PAGEID #: 73

intentionally possess with intent to distribute
a. 50 grams or more of methamphetamine, its salts, isomers, and salts of its isomers, a
Schedule IT controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and
841(b)(1)(A)(viii), and
b. 500 grams or more of a mixture and substance containing a detectable amount of
cocaine, its salts, optical and geometric isomers, and salts of its isomers, a Schedule II

controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B) (ii).

COUNT FOUR
[Possession of a Firearm in Furtherance of Drug Trafficking Crime]

On or about October 9, 2020, in the Southern District of Ohio, the defendant, ERMIAS
KESSETE GOLLA aka “Jim Jim”, aka “Juicy”, aka “Juice”, did knowingly possess a firearm
in furtherance of a drug trafficking crime for which he may be prosecuted in a court of the United
States -- namely, knowingly and intentionally possessing with intent to distribute a
controlled substance, in violation of 21 U.S.C. § 841(a)(1).

In violation of 18 U.S.C. § 924(c)(1)(A).

FORFEITURE ALLEGATION A
I. The allegations of this Superseding Indictment are realleged and by this reference
fully incorporated herein for the purpose of alleging forfeiture to the United States of America
pursuant to the provisions of 21 U.S.C. § 853(a)(1) and (2).
2. Upon conviction of any offense in violation of 21 U.S.C. § 841 and/or 21 U.S.C.
§ 846 as alleged in this Superseding Indictment, the defendant, ERMIAS KESSETE GOLLA

aka “Jim Jim’, aka “Juicy”, aka “Juice”, shall forfeit to the United States all right, title and

3
Case: 2:21-cr-00041-MHW Doc #: 40 Filed: 04/15/21 Page: 4 of 5 PAGEID #: 74

interest in any property constituting, or derived from, proceeds obtained, directly or indirectly, as
a result of such violations, and/or any property used, or intended to be used, in any manner or part,
to commit, or to facilitate the commission of the violations, including, but not limited to the
following property seized on or about October 9, 2020, during the execution of a search warrant
at 985 North High Street, Apartment 524, Columbus, Ohio:

Approximately $147,685.00 in United States currency;

Approximately $1,026.00 in United States currency;

Approximately $153,450.00 in United States currency; and

A Colt El Centauro .38 caliber pistol bearing Serial Number ELCEN2266, with a

.38 caliber magazine, and any related ammunition.

Forfeiture pursuant to 21 U.S.C. § 853(a)(1) and (2) and Rule 32.2 of the Federal Rules
of Criminal Procedure.

FORFEITURE ALLEGATION B

1. The allegations of this Superseding Indictment are realleged and by this reference
fully incorporated herein for the purpose of alleging forfeitures to the United States of America
pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461 (c).

2. Upon conviction of one or more of the offenses alleged in the Superseding
Indictment, , the defendant, ERMIAS KESSETE GOLLA aka “Jim Jim”, aka “Juicy”, aka
“Juice’’, shall forfeit to the United States all firearms and ammunition involved in or used in such
offense, including, but not limited to:

A Colt El Centauro .38 caliber pistol bearing Serial Number ELCEN2266, with a
.38 caliber magazine, and any related ammunition.

Hf

i
Case: 2:21-cr-00041-MHW Doc #: 40 Filed: 04/15/21 Page: 5 of 5 PAGEID #: 75

Forfeiture pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c), and Rule 32.2 of the Federal
Rules of Criminal Procedure.

A TRUE BILL

s/ Foreperson

GRAND JURY FOREPERSON

VIPAL J. PATEL
ACTING UNITED STATES a TORNEY

Gums G. LAFF a A
ant United States Attorney

 
